DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Dai is not a qualified prior art under 35 U.S.C. §103(a) because the priority date (February 6, 2016) of Dai is later than the priority date (January 7, 2016) of Present Application.
The Examiner respectfully disagrees. Dai is qualified as prior art, as it is an intervening reference and it clearly reads on the claims. The applicant is required to perfect the claim for benefit under 35 U.S.C. 120  and 365(c). Applicant is referred to MPEP 1895.01 and paragraph starting with “With regard to (A), if the continuing application” which states that “A certified copy of the international application (and an English translation of the international application) may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120  and 365(c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims.” MPEP 1895.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100105386 herein Guo in view of US 20180206290 herein Dai.
Claim 21, Guos discloses a data scheduling method performed by a base station, the method comprising: 
receiving, from a terminal device, a radio resource control connection request comprising an identifier of the terminal device (0090, message containing SAE-TMSI); 
(0090, using the S$TMSI, which contains MME-id, finds the MME); 
sending a request to the core network apparatus for obtaining first capability information of the terminal device (0090, receiving context from MME after finding MME); 
receiving a response from the core network apparatus, wherein the response comprises the first capability information (0090, receiving context from MME after finding MME).
Guo may not explicitly disclose allocating a data scheduling resource to the terminal device according to the first capability information; and receiving a radio resource control connection setup complete message from the terminal device according to the data scheduling resource, wherein the radio resource control connection setup complete message comprises a non-access stratum message comprising data of the terminal device.
Dai discloses allocating a data scheduling resource to the terminal device according to the first capability information (0033, scheduling based on uplink message); and receiving a radio resource control connection setup complete message from the terminal device according to the data scheduling resource (0008, RRC connection setup complete message), wherein the radio resource control connection setup complete message comprises a non-access stratum message comprising data of the terminal device (0008, NAS message; 0032, data by NAS and data over control plane signaling; 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to (0034).

Claim 22, Guo may not explicitly disclose wherein the first capability information comprises at least one of the following: single-tone indication; multi-tone indication; single-carrier indication; multi-carrier indication; or user equipment (UE) priority.
Dai disclose wherein the first capability information comprises at least one of the following: single-tone indication; multi-tone indication; single-carrier indication; multi-carrier indication; or user equipment (UE) priority (0006, 0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to include control plane based data transmissions as taught by Dai so as to solve the problem of whether control plane based (CP) or user plane (UP) based transmission mode is configured, which is not provided in the uplink message of the current random access procedure or the current RRC connection procedure (0034).

Claim 23, Guo discloses wherein the identifier is temporary mobile subscriber identity (0090).


Dai discloses wherein the radio resource control connection setup complete message further comprises second capability information of the terminal device (0008, NAS message; 0032, data by NAS and data over control plane signaling; 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to include control plane based data transmissions as taught by Dai so as to solve the problem of whether control plane based (CP) or user plane (UP) based transmission mode is configured, which is not provided in the uplink message of the current random access procedure or the current RRC connection procedure (0034).

Claim 25, Guo may not explicitly disclose wherein the second capability information includes: user plane indication; control plane indication; radio capability; or multi-process hybrid automatic repeat request capability.
Dai discloses wherein the second capability information includes: user plane indication; control plane indication; radio capability; or multi-process hybrid automatic repeat request capability (0008, 0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to include control plane based data transmissions as taught by Dai so as to solve the problem of whether control plane based (CP) or user plane (UP) based transmission (0034).

Claim 26, as analyzed with respect to the limitations as discussed in claim 21. Guo discloses an apparatus (eNB), comprising at least one processor; and a computer readable storage medium storing computer program for execution by the at least one processor, wherein the computer program comprises instructions, when executed by the at least one processor (since an eNB, thus a computer and therefore a processor with a memory containing program/software). 

Claim 27, as analyzed with respect to the limitations as discussed in claim 22. 
Claim 28, as analyzed with respect to the limitations as discussed in claim 23. 
Claim 29, as analyzed with respect to the limitations as discussed in claim 24. 
Claim 30, as analyzed with respect to the limitations as discussed in claim 25.
 
Claim 31, as analyzed with respect to the limitations as discussed in claim 21. 
Claim 32, as analyzed with respect to the limitations as discussed in claim 22.
Claim 33, as analyzed with respect to the limitations as discussed in claim 23. 
Claim 34, as analyzed with respect to the limitations as discussed in claim 24. 

Claim 35, as analyzed with respect to the limitations as discussed in claim 21. Guo discloses an apparatus (UE), comprising at least one processor; and a computer readable storage medium storing computer program for execution by the at least one (since a UE, thus a computer and therefore a processor with a memory containing program/software).

Claim 36, as analyzed with respect to the limitations as discussed in claim 22. 
Claim 37, as analyzed with respect to the limitations as discussed in claim 23. 
Claim 38, as analyzed with respect to the limitations as discussed in claim 24. 

Claim 39, as analyzed with respect to the limitations as discussed in claim 21. Guo discloses a communication system (Fig. 1, 0005), comprising: a core network apparatus (0090, MME); and an apparatus (eNB) comprising: at least one processor; and a computer readable storage medium storing computer program for execution by the at least one processor, wherein the computer program comprises instructions, when executed by the at least one processor (since an eNB, thus a computer and therefore a processor with a memory containing program/software)

Claim 40, as analyzed with respect to the limitations as discussed in claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160381720 A1 and US 20170295567 A1 which disclose capability information of the UE related to the priority of the UE.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468